 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   EUGENE EDWARD MOORE,                                No. 2:19-cv-0332 KJN P
12                        Plaintiff,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14   KASHIF ALI, et al.,
15                        Defendants.
16

17            Plaintiff is a state prisoner, proceeding pro se. Plaintiff’s motions for temporary

18   restraining orders are before the court. As discussed below, the undersigned recommends that the

19   motions be denied.

20   I. Background

21            Plaintiff is presently housed at a Conservation Fire Camp, TRCC#3, in Lewiston,

22   California. At the time he filed this action, plaintiff was housed at the California Correctional

23   Center (“CCI”) in Susanville. (ECF No. 1 at 3.) On March 25, 2019, this action was dismissed

24   pursuant to plaintiff’s request for voluntary dismissal.

25            On May 23, 2019, plaintiff filed a motion to reinstate his complaint,1 along with a motion

26   for temporary restraining order. On May 30, 2019, plaintiff filed a second motion for temporary

27
     1
         Plaintiff’s motion to reinstate his complaint is addressed separately.
28
                                                        1
 1   restraining order. In his motions, plaintiff asks the court to order defendants to advance plaintiff’s

 2   release date from March 5, 2020, to January 12, 2020. (ECF No. 6 at 3.)

 3   II. Plaintiff’s Complaint

 4          Plaintiff alleges, inter alia, that without plaintiff’s knowledge or consent, defendants

 5   updated plaintiff’s medical records to state he has seizures: (a) despite no current evidence that

 6   plaintiff suffers from a seizure disorder or has been prescribed medication for the same;2

 7   (b) despite the fact that seizure precautions were removed from plaintiff’s records on July 12,

 8   2018, and (c) despite plaintiff refusing medical treatment by signing a refusal of treatment form.

 9   Defendants’ actions resulted in plaintiff being returned prematurely from, and delayed in his

10   transfer to, a fire camp where he can earn more time credits and make a higher salary, and

11   ultimately resulting in his prison release date being extended beyond January 12, 2020. (ECF No.

12   1 at 10, 17, 21.) In addition, medical records demonstrate plaintiff has been free from

13   pharmacological intervention for 18 months, also making him eligible for fire camp. Thus,

14   defendants are employing “underground regulations” in violation of prison regulations, because

15   the “CCC Clinical Camp Guidelines” are merely a Microsoft word document devoid of any legal

16   citation or signature, not adopted by the California Office of Administrative Law, and therefore

17   unenforceable. (ECF No. 1 at 12.) If the court does not issue a temporary restraining order

18   requiring defendants to remove the medical hold, immediately release plaintiff to fire camp, and

19   correct his prison release date to January 12, 2020, his prison release date may be threatened.

20          In his first cause of action, plaintiff claims his Fourteenth Amendment due process rights
21   have been violated by defendants imposing unwanted medical treatment on him without his

22   consent, and depriving him of his right to refuse medical treatment, and violating his right to

23   privacy in his medical records. In his second cause of action, plaintiff appears to allege that

24   defendants retaliated against plaintiff in violation of the First Amendment by providing inaccurate

25   responses to, and falsely denying, plaintiff’s administrative appeals, imposing invalid guidelines,

26   2
        In 2010, plaintiff admitted to prison staff that he lied about having a seizure disorder in 2010 to
27   receive a lower bunk, and was released from prison in December 30, 2014. (ECF No. 1 at 5.)
     Despite such admission in 2010, following his reincarceration, the seizure precautions were not
28   lifted from his medical records until July 12, 2018.
                                                         2
 1   and making retaliatory threats against plaintiff. In addition to declaratory relief and monetary

 2   damages, plaintiff seeks injunctive relief requiring defendants Ali and Villa to stop imposing an

 3   underground regulation, the “CCC Clinical Camp Guidelines,” remove the medical hold and clear

 4   plaintiff for “full duty special skills nunc pro tunc from . . . August 13, 2018, to only follow valid

 5   CCHCS/CDCR policies and procedures, honor plaintiff’s right to refuse treatment, right to

 6   informed consent, privacy rights, and to not retaliate against plaintiff for filing this complaint, and

 7   send [plaintiff] back to Trinity River Conservation Camp #3.” (ECF No. 1 at 28.)

 8   III. Motions for Temporary Restraining Order

 9          A. Standards

10          A temporary restraining order is an extraordinary measure of relief that a federal court

11   may impose without notice to the adverse party if, in an affidavit or verified complaint, the

12   movant “clearly show[s] that immediate and irreparable injury, loss, or damage will result to the

13   movant before the adverse party can be heard in opposition.” Fed. R. Civ. P. 65(b)(1)(A). The

14   standard for issuing a temporary restraining order is essentially the same as that for issuing a

15   preliminary injunction. Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7

16   (9th Cir. 2001) (analysis for temporary restraining orders and preliminary injunctions is

17   “substantially identical”).

18          “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter

19   v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (citation omitted). “A plaintiff seeking a

20   preliminary injunction must establish that he is likely to succeed on the merits, that he is likely to
21   suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips in his

22   favor, and that an injunction is in the public interest.” Id. at 20 (citations omitted). An injunction

23   may only be awarded upon a clear showing that the plaintiff is entitled to relief. Id. at 22 (citation

24   omitted).

25          Federal courts are courts of limited jurisdiction and in considering a request for

26   preliminary injunctive relief, the court is bound by the requirement that as a preliminary matter, it
27   have before it an actual case or controversy. City of L.A. v. Lyons, 461 U.S. 95, 102 (1983);

28   Valley Forge Christian Coll. v. Ams. United for Separation of Church & State, Inc., 454 U.S.
                                                       3
 1   464, 471 (1982). If the court does not have an actual case or controversy before it, it has no

 2   power to hear the matter in question. Id. Further, requests for prospective relief are limited by 18

 3   U.S.C. § 3626(a)(1)(A) of the Prison Litigation Reform Act (“PLRA”), which requires that the

 4   court find the “relief [sought] is narrowly drawn, extends no further than necessary to correct the

 5   violation of the Federal right, and is the least intrusive means necessary to correct the violation of

 6   the Federal right.”

 7          Finally, the pendency of an action does not give the court jurisdiction over prison officials

 8   in general. Summers v. Earth Island Inst., 555 U.S. 488, 491-93 (2009); Mayfield v. United

 9   States, 599 F.3d 964, 969 (9th Cir. 2010). The court’s jurisdiction is limited to the parties in this

10   action and to the viable legal claims upon which this action is proceeding. Summers, 555 U.S. at

11   491-93; Mayfield, 599 F.3d at 969.

12          B. Discussion

13          Federal Rule 65(b)(1) permits issuance of a temporary restraining order without notice to

14   the adverse party only if:

15                  (A) specific facts in an affidavit or a verified complaint clearly
                    show that immediate and irreparable injury, loss, or damage will
16                  result to the movant before the adverse party can be heard in
                    opposition; and
17
                    (B) the movant’s attorney certifies in writing any efforts made to
18                  give notice and the reasons why it should not be required.
19   Plaintiff has not provided the certification required by this rule. Accordingly, the request for a

20   temporary injunction is defective and should be denied.
21          Moreover, plaintiff cannot obtain a speedier release from prison through a civil rights

22   action. As a general rule, a claim that challenges the fact or duration of a prisoner’s confinement

23   should be addressed by filing a habeas corpus petition, while a claim that challenges the

24   conditions of confinement should be addressed by filing a civil rights action. See Wolff v.

25   McDonnell, 418 U.S. 539, 554 (1974); Preiser v. Rodriguez, 411 U.S. 475, 499-500 (1973);

26   Ramirez v. Galaza, 334 F.3d 850, 858-859 (9th Cir. 2003), cert. denied, 541 U.S. 1063 (2004).
27          When a prisoner challenges the legality or duration of his custody, or raises a

28   constitutional challenge which could entitle him to an earlier release, his sole federal remedy is a
                                                       4
 1   writ of habeas corpus. Preiser, 411 U.S. at 500; Young v. Kenny, 907 F.2d 874 (9th Cir. 1990),

 2   cert. denied, 11 S. Ct. 1090 (1991). Moreover, when seeking damages for an allegedly

 3   unconstitutional conviction or imprisonment, “a § 1983 plaintiff must prove that the conviction or

 4   sentence has been reversed on direct appeal, expunged by executive order, declared invalid by a

 5   state tribunal authorized to make such determination, or called into question by a federal court’s

 6   issuance of a writ of habeas corpus, 28 U.S.C. § 2254.” Heck v. Humphrey, 512 U.S. 477, 487-

 7   88 (1994). “A claim for damages bearing that relationship to a conviction or sentence that has not

 8   been so invalidated is not cognizable under § 1983.” Id. at 488. Subsequently, the Supreme

 9   Court extended Heck to bar claims under § 1983 for damages and declaratory relief brought by a

10   state prisoner challenging the validity of the procedures used to deprive him of good-time credits.

11   Edwards v. Balisok, 520 U.S. 641, 646 (1997).

12          Here, plaintiff seeks a temporary restraining order requiring defendants to advance

13   plaintiff’s release from prison date from March to January of 2020. Plaintiff may only obtain

14   such relief through a petition for writ of habeas corpus under 28 U.S.C. § 2254. In addition,

15   plaintiff must first exhaust his state court remedies before bringing such an action in federal court.

16   The exhaustion of state court remedies is a prerequisite to the granting of a petition for writ of

17   habeas corpus. 28 U.S.C. § 2254(b)(1).

18          Finally, plaintiff’s requests for injunctive relief are premature because (a) this action was

19   closed on March 29, 2019, and has not yet been reopened; (b) plaintiff’s complaint has not been

20   screened3 because plaintiff voluntarily dismissed it prior to such screening; (c) the court cannot
21   find that plaintiff has shown a likelihood of success on the merits because there is no finding that

22   plaintiff stated a cognizable civil rights claim against a particular defendant; and (d) no defendant

23   has been ordered served or appeared in this action, depriving this court of personal jurisdiction

24   over any defendant. In addition, plaintiff’s return address on his motions reflect that he has now

25   3
        The court is required to screen complaints brought by prisoners seeking relief against a
26   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).
     Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous or malicious,
27   if it fails to state a claim upon which relief may be granted, or if it seeks monetary relief from a
     defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2); 28 U.S.C.
28   § 1915(e)(2)(B)(ii).
                                                        5
 1   been transferred to a fire camp, rendering his injunctive relief claims against defendants at CCI

 2   moot as they are no longer involved in addressing his medical needs. See Holt v. Stockman, 2012

 3   WL 259938, *6 (E.D. Cal. Jan. 25, 2012) (a prisoner’s claim for injunctive relief is rendered moot

 4   when he is transferred from the institution whose employees he seeks to enjoin); see also

 5   Andrews v. Cervantes, 493 F.3d 1047, 1053 n.5 (9th Cir. 2007).

 6             For all of the above reasons, plaintiff’s motions for temporary restraining orders should be

 7   denied.

 8   IV. Orders and Findings and Recommendations

 9             In accordance with the above, IT IS HEREBY ORDERED that:

10             1. The Clerk of the Court is directed to assign a district judge to this case; and

11             2. The Clerk of the Court shall change plaintiff’s address of record to TRCC#3, P.O. Box

12   609, Lewiston, CA 96052; and

13             IT IS RECOMMENDED that plaintiff’s motions for temporary restraining orders (ECF

14   Nos. 1, 6, 7) be denied without prejudice.

15             These findings and recommendations are submitted to the United States District Judge

16   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

17   after being served with these findings and recommendations, any party may file written

18   objections with the court and serve a copy on all parties. Such a document should be captioned

19   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

20   objections shall be filed and served within fourteen days after service of the objections. The
21   parties are advised that failure to file objections within the specified time may waive the right to

22   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

23   Dated: July 2, 2019

24

25
     /moor0332.tro
26
27

28
                                                         6
